Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
17, 2019




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00852-CR


                     EX PARTE SHAUN PHILIP HARDY

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-0003


                          MEMORANDUM OPINION

      Appellant, Shaun Philip Hardy, has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan
Do Not Publish – Tex. R. App. P. 47.2(b)